                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 ROBERT ROBERTSON
                                                      CIVIL ACTION
 VERSUS
                                                      NO. 18-75-JWD-RLB
 DAN M. SCHEUERMANN


                                     RULING AND ORDER
       This matter comes before the Court on the Second Motion to Dismiss (Doc. 16) filed by

defendant Dan Scheuermann (“Defendant” or “Scheuermann”). What the Court construes as an

opposition was filed by pro se plaintiff Robert Robertson (“Robertson” or “Plaintiff”). (Doc. 18.)

For the following reasons, the motion is granted in part and the case is dismissed without

prejudice.

                              I. PROCEDURAL BACKGROUND

       Robertson filed suit against Baton Rouge BREC (“BREC”) and Scheuermann on January

29, 2018. (Doc. 1.) While it is not entirely clear, it appears from the Complaint that Plaintiff

claims that BREC discriminated against him by hiring a white man and also failed to pay him

overtime. (Doc. 1 at 1-2.) His claim against Scheuermann appears to be one of legal malpractice,

Plaintiff alleging that he paid Scheuermann $5,000 to represent him in the employment

discrimination suit and that Scheuermann filed a claim on his behalf with the Equal Employment

Opportunity Commission (“EEOC”) that was untrue. (Id.)

       On August 16, 2018, the Magistrate Judge recommended dismissing Plaintiff’s case for

failing to follow multiple orders to file proof of service into the record. (Doc. 8.) The following

day, Scheuermann filed a Motion to Dismiss (Doc. 9), which Plaintiff opposed on August 27,

2018. (Doc. 11.) Scheuermann filed a reply brief on August 28, 2018. (Doc. 12-3.) When


                                                  1
Plaintiff failed to timely object to the Report and Recommendation, the Court, on November 2,

2018, adopted in part and rejected in part the recommendation and dismissed Plaintiff’s claims

against BREC. (Doc. 15.)

       In the meantime, on October 30, 2018, the Court denied without prejudice

Scheuermann’s Motion to Dismiss for failing to provide the Court with legal authority

supporting his motion. (Doc. 14.) On November 11, 2018, Scheuermann filed the Second Motion

to Dismiss.

                                II. STANDARDS OF REVIEW

       A. Rule 12(b)(1) Standard

Concerning the standard for Rule 12(b)(1) motions, the Fifth Circuit has explained:

       Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a
       party to challenge the subject matter jurisdiction of the district court to hear a
       case. Fed. R. Civ. P. 12(b)(1). Lack of subject matter jurisdiction may be found in
       any one of three instances: (1) the complaint alone; (2) the complaint
       supplemented by undisputed facts evidenced in the record; or (3) the complaint
       supplemented by undisputed facts plus the court's resolution of disputed facts.
       Barrera–Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996).

       The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party
       asserting jurisdiction. McDaniel v. United States, 899 F.Supp. 305, 307 (E.D. Tex.
       1995). Accordingly, the plaintiff constantly bears the burden of proof that
       jurisdiction does in fact exist. Menchaca v. Chrysler Credit Corp., 613 F.2d 507,
       511 (5th Cir. 1980).

       When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions,
       the court should consider the Rule 12(b)(1) jurisdictional attack before addressing
       any attack on the merits. Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir.
       1977) (per curiam). . . .

       In examining a Rule 12(b)(1) motion, the district court is empowered to consider
       matters of fact which may be in dispute. Williamson v. Tucker, 645 F.2d 404, 413
       (5th Cir.1981). Ultimately, a motion to dismiss for lack of subject matter
       jurisdiction should be granted only if it appears certain that the plaintiff cannot
       prove any set of facts in support of his claim that would entitle plaintiff to relief.
       Home Builders Ass'n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010
       (5th Cir.1998).

                                                 2
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       B. Rule 12(b)(6) Standard

       In Johnson v. City of Shelby, Mississippi, the Supreme Court explained that “[f]ederal

pleading rules call for a ‘short and plain statement of the claim showing that the pleader is

entitled to relief,’; they do not countenance dismissal of a complaint for imperfect statement of

the legal theory supporting the claim asserted.” 135 S. Ct. 346, 346–47 (2014) (citation omitted).

       Interpreting Rule 8(a), the Fifth Circuit has explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as
       true) (3) to raise a reasonable hope or expectation (4) that discovery will reveal
       relevant evidence of each element of a claim. “Asking for [such] plausible
       grounds to infer [the element of a claim] does not impose a probability
       requirement at the pleading stage; it simply calls for enough facts to raise a
       reasonable expectation that discovery will reveal [that the elements of the claim
       existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556 (2007)).

       Applying the above case law, the Western District of Louisiana has stated:

       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are
       identified, drawing on the court’s judicial experience and common sense, the
       analysis is whether those facts, which need not be detailed or specific, allow “the
       court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged.” [Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)]; Twombly,
       [550] U.S. at 556, 127 S. Ct. at 1965. This analysis is not substantively different
       from that set forth in Lormand, supra, nor does this jurisprudence foreclose the
       option that discovery must be undertaken in order to raise relevant information to
       support an element of the claim. The standard, under the specific language of Fed.
       R. Civ. P. 8(a)(2), remains that the defendant be given adequate notice of the
       claim and the grounds upon which it is based. The standard is met by the
       “reasonable inference” the court must make that, with or without discovery, the
       facts set forth a plausible claim for relief under a particular theory of law provided
       that there is a “reasonable expectation” that “discovery will reveal relevant


                                                 3
       evidence of each element of the claim.” Lormand, 565 F.3d at 257; Twombly,
       [550] U.S. at 556, 127 S. Ct. at 1965.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., 2011 WL 938785, at *3 (W.D. La. Feb. 9,

2011) (quoting Barber v. Bristol-Myers Squibb, Civil Action No. 09-1562 (W.D. La. 2010)).

       More recently, in Thompson v. City of Waco, Texas, 764 F.3d 500 (5th Cir. 2014), the

Fifth Circuit summarized the standard for a Rule 12(b)(6) motion:

       We accept all well-pleaded facts as true and view all facts in the light most
       favorable to the plaintiff. . . . To survive dismissal, a plaintiff must plead enough
       facts to state a claim for relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.
       Our task, then, is to determine whether the plaintiff state a legally cognizable
       claim that is plausible, not to evaluate the plaintiff’s likelihood of success.

Id. at 502–03 (citations and internal quotations omitted).

       C. Plaintiff’s Status as Pro Se Litigant

       “In considering whether to dismiss, a judge must hold a pro se party's complaint to a ‘less

stringent standard’ than used when examining complaints filed by counsel.” Frazier v. Wells

Fargo Bank, N.A., 541 F. App’x 419, 421 (5th Cir. 2013) (quoting Taylor v. Books A Million,

Inc., 296 F.3d 376, 378 (5th Cir. 2002)). “Nonetheless, pro se litigants, like all other parties,

‘must abide by’ the rules that govern the federal courts.” Id. (quoting United States v. Wilkes, 20

F.3d 651, 653 (5th Cir. 1994)).

                                  III. PARTIES’ ARGUMENTS

       Scheuermann argues that the Court lacks subject matter jurisdiction in that the case

against him is one for legal malpractice, a state law claim. (Doc. 16-1 at 1-4 and 6.)

“Importantly, the only claim Robertson raised is a state law claim over which the federal court

[has] no jurisdiction.” (Id. at 6.) Second, Scheuermann contends that the claim has prescribed

having been filed well after a year from Scheuermann’s alleged malpractice. (Id. at 4-5.) Finally,
                                                  4
he asserts that this case is barred by res judicata and points to a Baton Rouge City Court, Small

Claims Division case brought by Robertson arising out of the same facts which was resolved in

Scheuermann’s favor. (Id. at 5-6, citing to Docs. 9-4 and 9-5.)

       In his opposition, Robertson re-urges and elaborates upon the cryptic claim made in his

complaint, namely that Scheuermann lied about having met with the EEOC (Doc. 18 at 8) and

“lied saying he filed a case for me in court [and] [h]e lied about the case with the City Parish

A.C.L.U. and N.A.A.C.P. refuse to help me.” (Id.) He also alleges breach of contract and sues

for a return of the $5,000 he allegedly paid Scheuermann. (Id. at 12.) Generally, he claims

Scheuermann mishandled his discrimination claim. (Id. at 12-13.) Robertson also attaches

documents showing that his contract with Scheuermann was signed on July 2, 2009 (Id. at 7),

and his complaints about Scheuermann’s legal services began as early as 2011. (Id. at 4-5, 9, 11-

14, 17.)

                                        IV. DISCUSSION

       When Robertson filed his complaint, he alleged that BREC discriminated against him in

violation of federal law. (Doc. 1.) He additionally alleged that BREC failed to pay him overtime,

also a violation of federal law. Thus, federal jurisdiction was properly invoked and his claim

against Scheuermann arising under state law for the alleged mishandling of those claims was

properly within the supplemental jurisdiction of this Court. 28 U.S.C. § 1367. However, because

the sole federal claims were dismissed on November 2, 2016, the Court may, in its discretion,

properly dismiss the remaining state law claims. 28 U.S.C. § 1367(c)(3); Priester v. Lowndes

County, 354 F.3d 414, 425 (5th Cir. 2004); Sibley v. Lemaire, 184 F.3d 481, 490 (5th Cir 1990).

       In exercising discretion in favor of dismissal, the Court has considered the following:

first, this case was filed approximately one year ago, and, during that time, no discovery has


                                                 5
taken place. The matter is not set for trial. In addition, while the Court is not ruling as such, the

case against Scheuermann appears to have prescribed and, furthermore, appears to have been

previously resolved in favor of Scheuermann in Baton Rouge City Court.

                                        V. CONCLUSION

       For these reasons, IT IS ORDERED that Scheuermann’s Second Motion to Dismiss

(Doc. 16) is GRANTED IN PART, and Robertson’s suit is DISMISSED WITHOUT

PREJUDICE.

       Signed in Baton Rouge, Louisiana, on January 3, 2019.

                                                   S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                                   6
